DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 03/15/2022:
Claims 1 and 5-8 have been amended. 
The previous 102 rejections have been withdrawn in light of the amendment.
The previous prior art has been applied. All changes made are necessitated by the amendment. Thus the action is final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2009/0120620 to Abe et al.
With respect to claim 1, Abe et al. teach a device, comprising: 
a box body, the box body being a hollow structure comprising a first side plate, a right branch portion 52 (a second side plate), a lower plate 15 (a bottom plate), and an opening formed by the first side plate, the right branch portion 52 (the second side plate), and the lower plate 15 (the bottom plate); 
two facing cross members 12 (a plurality of support beams); 
bottom panels 23 (a baffle plate); 
a plurality of battery modules 101; 
an axial fan 41 disposed on the first side plate; and 
upper panels 22 (an end cover); 
wherein: 
the two facing cross members 12 (the plurality of support beams) is disposed apart on the lower plate 15 (the bottom plate) longitudinally; a longitudinal direction refers to a direction along a connection line of the first side plate and the right branch portion 52 (the second side plate); 
the bottom panels 23 (the baffle plate) are disposed on the two facing cross members 12 (the plurality of support beams); 
a space S (a first space) is disposed between the bottom panels 23 (the baffle plate) and the lower plate 15 (the bottom plate) of the box body for air circulation;

the bottom panels 23 (the baffle plate) comprises air outlet 23a (a through-apertures), and the air outlet 23a (the through-apertures) is disposed between two adjacent battery modules 101; 
the right branch portion 52 (the second side plate) comprises an introduction duct 50 (a plurality of transversely distributed air inlets); and 
the upper panels 22 (the end cover) is disposed on the plurality of battery modules 101 (Abe et al.: Sections [0079]-[0082], [0092]-[0095] and [0115]-[0124]; Figs. 1-3, 6 and 11).


    PNG
    media_image1.png
    599
    939
    media_image1.png
    Greyscale
Abe et al. disclose the claimed invention except for a plurality of through-apertures. It would have been obvious as of the effective filing dated of the claimed invention to have a plurality of air outlet 23a (a plurality through-apertures) instead of one air outlet 23a since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).

	
With respect to claim 2, Abe et al. teach the device, wherein two gaps are disposed between two sides of the plurality of battery modules 101 and the first side plate and the right branch portion 52 (the second side plate), respectively (Abe et al.: Sections [0079]-[0082], [0092]-[0095] and [0115]-[0124]; Figs. 1-3, 6 and 11).

With respect to claim 3, Abe et al. teach the device, wherein the side panels 24 (a first wind screen) is disposed on a first end of the bottom panels 23 (the baffle plate) and attached to the right branch portion 52 (the second side plate); a second space is disposed between the right branch panels 52 (the second side plate) and the side panels 24 (the first wind screen) for air circulation; and the second space communicates with the space S (the first space); the side panels 24 (the first wind screen) comprises air inlets 24a (a transverse groove) facing the air introduction duct 50 (the plurality of transversely distributed air inlet) (Abe et al.: Sections [0079]-[0082], [0092]-[0095] and [0115]-[0124]; Figs. 1-3, 6 and 11).

With respect to claim 4, Abe et al. teach the device, wherein the air inlets 24a (the transverse groove) is aligned with a transverse central line of the air introduction duct 50 (the plurality of transversely distributed air inlet) (Abe et al.: Sections [0079]-[0082], [0092]-[0095] and [0115]-[0124]; Figs. 1-3, 6 and 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2009/0120620 to Abe et al.
With respect to claims 5-8, Abe et al. further teach the device, wherein a second wind screen is disposed on a second end of the bottom panels 23 (the baffle plate) and attached to the first side plate; and the air outlet 23a (the through-aperture) of the bottom panels 23 (the baffle plate) is disposed between the second wind screen and one battery module facing the space S toward the second wind screen (Abe et al.: Sections [0079]-[0082], [0092]-[0095] and [0115]-[0124]; Figs. 1-3, 6 and 11).
Abe et al. do not specifically teach the through-aperture of the baffle plate is disposed between the second wind screen and one battery module facing the second wind screen.
.

Response to Arguments
Applicant’s arguments filed 03/15/2022 have been fully considered but they are not persuasive.
Applicant argues that Abe et al. do not teach the baffle plate comprises a plurality of through-apertures, and each of the plurality of through-apertures is disposed between two adjacent battery modules.
Examiner respectfully disagrees with Applicant's interpretation of the claim language applied to the prior art. Abe et al. teach an air outlet 23a is formed between the two bottom panels 23 (the baffle plate), and the air outlet 23a (the through-apertures) is formed between two adjacent battery modules 101 in the center. It would have been obvious as of the effective filing dated of the claimed invention to have a plurality of smaller air outlet 23a (a plurality of through-apertures) instead of having one big air outlet 23a. 
Therefore the rejections will be maintained.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available 
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        3/26/2022